— Gibson, P. J.
Claimants, the successful bidders and contractors under two highway construction contracts, thereafter terminated by the State for alleged nonperformance, sue for breach of contract and for the value of extra work. The State’s demands for bills of particulars were neither complied with nor contested upon motion. The State’s subsequent motion for an order of preclusion was denied on the ground that the “ demand is unreasonably burdensome ”, the Court of Claims citing Vicidomini v. State of New York (21 A D 2d 837) in support of that conclusion. This appeal is from the order of denial. We fail to preeeive the relevancy of Vicidomini, an appropriation case involving a demand upon a prepared form which in many respects had no application to the particular taking and called, in great detail, for many items, some proper and many others so irrelevant and patently objectionable as to render the demand “ unreasonably burdensome, far reaching and oppressive in the light of the posture of the claim.” In the case before us the demand is precise and is in each instance addressed directly and specifically to the general and nonparticularized allegations basic to a recovery. Order reversed, on the law and the facts, with costs, and motion granted. Herlihy, Reynolds, Aulisi and Hamm, JJ.) concur.